SECOND DIVISION
                               MILLER, P. J.,
                          MERCIER and COOMER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                     October 7, 2020



In the Court of Appeals of Georgia
 A20A1160. GRAY v. THE STATE.

      MILLER, Presiding Judge.

      A DeKalb County jury found Frankie Gray guilty of two counts of aggravated

assault and two counts of terroristic threats. Gray appeals from the judgment,

sentence, and the trial court’s denial of his motion for new trial. Gray argues that (1)

his trial counsel was ineffective in failing to call three witnesses who were prepared

to testify that one of the victims brandished a firearm before Gray shot him in self-

defense; (2) the trial court erred in failing to instruct the jury on impeachment based

on a prior felony conviction; (3) the trial court erred in permitting the State to

introduce evidence that the police found currency and a scale with marijuana residue

inside Gray’s house after the shooting; and (4) the cumulative effect of the trial
court’s errors and trial counsel’s ineffective assistance deprived him of a fair trial. A

review of the record reveals no reversible error, and we therefore affirm.

      Viewed in the light most favorable to the jury’s verdicts,1 the record shows that

Dellan Lightburn and Gray lived in the same neighborhood. One day in June 2016,

Dellan observed one of his friends arguing with Gray over the telephone, concerning

the quality of marijuana which Gray had sold to the friend. Dellan testified that

because Gray had sold him “good” marijuana on the previous day, he became

involved in the argument and asked Gray to return the friend’s money. Gray,

however, told Dellan that the sale was none of his business. During a later telephone

conversation concerning the transaction, Dellan called Gray a “snake,” and Gray

threatened, “Boy, I’m going to do you.” Dellan then threatened to kill Gray’s

children.

      Gray later spoke with Dellan’s brother, Brandon Lightburn, and explained that

he and Dellan would have to fight because they had been arguing over “somebody

else[‘s] issue.” Brandon attempted to diffuse the situation, explaining to Gray that

they were adults with families and lived in the same neighborhood. Later that day,

while Brandon was heading home, Gray called him and said, “[w]here he at? Where

      1
          Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979).

                                           2
he at? You better come up here. You better come up here.” Brandon urged Gray to

talk about the situation, but Gray again said, “come up.”

      Brandon drove to Gray’s home, and upon entering Gray’s garage, he saw Gray

put a black gun behind his back in the waistband of his pants. Brandon again told

Gray that they were adults and urged him to “just let it go.” After learning that

Brandon was at Gray’s home, Dellan and his girlfriend also went to Gray’s home.

Upon their arrival, Gray told Dellan that they were going to fight and asked whether

they would be fighting in the front or in the backyard. Gray asked Dellan whether he

would put his gun down, and Dellan responded that he did not need a gun for what

he was about to do. Dellan pulled up his pants in preparation for the fight and put his

hands up, and Gray began shooting at him. Dellan was shot several times, including

in the thumb.

      When Brandon went to the ground, Gray began pacing and told him, “I might

as well just shoot you in the head now; I’m going to prison.” While both brothers

were on the ground, Gray warned them that if they moved, he would kill them. Gray’s

wife exited the home and persuaded Gray to allow the brothers to leave. Gray warned

them to stay on their side of the street, and Dellan and his girlfriend drove to the

hospital. Later that day, Gray called Brandon and told him that he would “plead self-

                                          3
defense” and state that the brothers had come to his home with a gun. A search

warrant was issued for Gray’s home, and the search disclosed $30 in the wall and a

scale with marijuana residue.

      Gray was indicted on two counts of aggravated assault (OCGA § 16-5-21) and

two counts of terroristic threats (OCGA § 16-11-37 (a)). The jury found Gray guilty

of all counts, and the trial court sentenced him to serve 20 years in prison. Gray filed

a motion for new trial, which the trial court denied after a hearing. This timely appeal

followed.

      1. First, Gray argues that his trial counsel was ineffective in failing to call three

witnesses who were prepared to testify that Dellan brandished a firearm before Gray

shot him in self-defense. In Gray’s view, his trial counsel acted deficiently in failing

to call (1) Aalilah Hughes, his wife; (2) Cherreese Charleston, who was present at the

home at the time of the shooting; and (3) Deante Cross-Benson, who died prior to the

hearing on the motion for new trial. We determine that trial counsel did not render

ineffective assistance, and this argument therefore lacks merit.

      In order to succeed on his claim of ineffective assistance, [Gray] must
      prove both that his trial counsel’s performance was deficient and that
      there is a reasonable probability that the trial result would have been
      different if not for the deficient performance. To prove deficient

                                            4
      performance, [Gray] is required to show that his trial counsel acted or
      failed to act in an objectively unreasonable way, considering all of the
      circumstances and in light of prevailing professional norms. To prove
      prejudice, [Gray] is required to show that there is a reasonable
      probability that, but for counsel’s unprofessional errors, the result of the
      proceeding would have been different. A reasonable probability is a
      probability sufficient to undermine confidence in the outcome. This
      burden is a heavy one. And if [Gray] fails to satisfy either part of the
      Strickland[2] test, we need not examine the other part. In reviewing the
      trial court’s decision, we accept the trial court’s factual findings and
      credibility determinations       unless   clearly   erroneous,    but    we
      independently apply the legal principles to the facts.


(Citations and punctuation omitted.) Bell v. State, 352 Ga. App. 802, 807-808 (2)

(835 SE2d 697) (2019). “[T]he decision as to which defense witnesses to call is a

matter of trial strategy and tactics, and . . . tactical errors in that regard will not

constitute ineffective assistance of counsel unless those errors are unreasonable ones

no competent attorney would have made under similar circumstances.” (Citations

omitted.) Hubbard v. State, 285 Ga. 791, 794 (3) (683 SE2d 602) (2009). Further,

when assessing an attorney’s selection of trial tactics, “the court must indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable

      2
       Strickland v. Washington, 466 U. S. 668, 687 (III) (104 SCt 2052, 80 LE2d
674) (1984).

                                           5
professional assistance as even the best criminal defense attorneys would not defend

a particular client in the same way.” (Footnote omitted.) State v. Wofford, 321 Ga.

App. 249, 256 (1) (a) (739 SE2d 110) (2013).

      At the hearing on the motion for new trial, trial counsel explained that all three

witnesses attended the trial and were available to testify. As to Aalilah Hughes, trial

counsel testified that, in her first written statement, she did not indicate that she saw

anyone with a gun and that she told a separate officer that “she didn’t see anything.”

He added that Hughes also gave an audio-recorded statement in which she “g[ave]

evidence to help prosecute [Gray].” Specifically, trial counsel recalled Hughes stating

that Gray fled the scene, and he did not want the jury hearing such evidence from

Gray’s wife. Trial counsel also recalled Hughes stating to the police that if they

wanted information regarding the incident, they would need to ask Gray. Thus, in trial

counsel’s view, Hughes gave a significant amount of information that the State could

use against Gray. Trial counsel added that Hughes’ subsequent “elaborate” statement

“sort of impeach[ed]” her first statement, and he did not deem her a credible witness.

      With regard to Cherreese Charleston, trial counsel testified that upon

interviewing her about the incident, Charleston stated that Gray had told Brandon

“that it was okay to come onto the property with his gun.” Trial counsel believed that

                                           6
such evidence would have undercut the self-defense theory and supported the State’s

theory that Gray had invited the brothers over to fight. He added that Charleston was

present on the day of the incident, that she did not offer a statement to the police at

that time, and that the fact that Charleston only gave a statement weeks later

undermined her credibility. He explained, “[t]he State can easily say, well, when you

had the opportunity to give a statement immediately after the incident, you didn’t

make one. When you had the opportunity to get . . . Mr. Gray out of this, explain it

to the police early on, you didn’t make a statement.”

      As to the third witness, Deante Cross-Benson, trial counsel testified that, as

part of his statement, Cross-Benson stated that as Dellan was lying on the ground, he

was apologizing to Gray and “sort of begging for his life.” In trial counsel’s opinion,

evidence that Gray was continuing to point a gun at Dellan under these circumstances

could have been seen by the jury as excessive, therefore undercutting the self-defense

theory. He added that Cross-Benson also did not provide a statement on the day of the

incident.

      Trial counsel testified, therefore, that “there were problems with each of the

[three witnesses’] statements in terms of credibility.” He explained,



                                          7
      ultimately, I talked to the witnesses with [Gray], and what we agreed
      was that we were going to put [Gray’s son] up first of the witnesses, of
      Ms. Hughes, Ms. Charleston, Mr. Cross-Benson . . . . We chose to put
      up [Gray’s son] first. And we said, we’ll see how it goes. And if that
      testimony went well, you know, we decide whether to call them. So we
      put [Gray’s son] up, his testimony went well. He didn’t really get asked
      many questions. The State didn’t try to, for example, impeach him on
      the fact that he saw the victim Mr. Lightburn reaching into his waist to
      grab a gun. So that sort of went uncontroverted after [Gray’s son] got off
      the stand. But after he left, after he testified, I turned to [Gray] and I
      said, “you know, do you think we should call the rest of the
      witness[es]?” He was, “no.” So there was no – we had no dispute
      between who we were going to call. Trial counsel testified that Gray’s
      son gave a statement on the day of the incident establishing that Dellan
      had a gun, that he was the most credible witness, that he was the least
      likely witness to be subject to vigorous cross-examination, and that
      “generally when you have a criminal trial what you want to do is you
      want to present the most credible witnesses. You want a witness who
      could get on the stand and get off without being damaged by cross-
      examination from the State. Because if there is damage you could lose
      your trial just based on the testimony of one witness.”


      “The decision not to call witnesses . . . has been held reasonable where trial

counsel testified to being concerned about the witnesses’ credibility or that the

witnesses’ testimony might be counterproductive to the defense.” Rankin v. State, 309



                                          8
Ga. App. 817, 820 (2) (a) (711 SE2d 377) (2011). Here, trial counsel testified to

explicit and considered reasons regarding his concerns about the three witnesses’

credibility and/or their testimony being antagonistic to Gray’s defense. Trial counsel

further testified as to a corresponding strategy to allow Gray’s son to be the first

witness. In keeping with this decision, trial counsel presented a witness whom he

considered credible, who did not face extensive cross-examination, and whose

testimony supported Gray’s self-defense theory, and trial counsel and Gray together

chose not to present any further witnesses after observing that the testimony of Gray’s

son “went well.” These decisions do not fall outside the wide range of reasonable

professional assistance. Williams v. State, 253 Ga. App. 453, 454-455 (1) (a) (559

SE2d 512) (2002) (trial counsel’s actions in failing to call five witnesses did not

constitute ineffective assistance where counsel interviewed all of the potential

witnesses, two witnesses were not called to testify due to credibility concerns, another

witness was not called due to a tactical decision to preserve the final word in closing

argument, each decision was made after consultation with the defendant, and trial

counsel elicited the anticipated evidence through another witness); Nichols v. State,

257 Ga. 558, 558 (2) (a) (361 SE2d 486) (1987) (no ineffective assistance shown

where counsel interviewed the three potential witnesses prior to trial and determined

                                           9
that their testimony would not have been beneficial or would have been merely

cumulative. “Counsel obviously considered presenting the testimony of these

witnesses and made a strategic decision not to do so”).

       Gray insists that trial counsel’s decision to not call the witnesses was

unreasonable because (1) the police testified that Gray fled after the shooting, and the

jury therefore knew this information; (2) at the time Hughes gave her initial statement

she was never asked about the victims’ possession or brandishing of a firearm; and

(3) the police did not question Charleston on the date of the incident. Nevertheless,

based on the record before us, the trial court properly concluded that trial counsel’s

decision to not call the three witnesses was not so patently unreasonable that no

competent attorney would have made the same decision under the circumstances.

Because Gray has failed to satisfy the deficient performance prong of the ineffective

assistance test, his claim fails.

       2. Next, Gray argues that the trial court committed reversible error in failing

to instruct the jury on impeachment by a prior conviction. Even assuming that the trial

court erred in this regard, any error was harmless.

       During cross-examination, after Brandon testified that he had not been

convicted of a violent crime, defense counsel elicited the admission that Brandon had

                                          10
been convicted of child molestation — a conviction that was more than ten years old.

During the charging conference, the trial court indicated that it would not give the

charge on impeachment by a prior conviction because defense counsel had impeached

Brandon based on an apparent falsity in Brandon’s testimony.

      Even assuming that the trial court erred in not charging the jury on

impeachment by a prior conviction, however, “the attendant failure of the trial court

to give the charge requested was harmless error because it is not highly probable that

the error contributed to the verdict.” Cannon v. State, 302 Ga. 327, 330-331 (3) (806

SE2d 584) (2017). “[D]espite not having specific instructions on impeachment by

conviction, the trial court did properly instruct the jury on impeachment in general,”

id. at 331 (3), explaining to the jury that they could consider evidence that was

offered to attack a witness’s credibility. Also, the trial court allowed evidence of

Brandon’s guilty plea to the child molestation charge to go back with the jury during

their deliberations. Accordingly, this enumeration does not present grounds for

reversal.

      3. Next, Gray contends that the trial court erred in permitting the State to

introduce evidence that the police found currency and a scale with marijuana residue

inside his home after the shooting. In Gray’s view, this evidence was not relevant to

                                         11
any issue in the case and amounted to bad character evidence that was prejudicial, and

the trial court erred in finding it admissible pursuant to the res gestae doctrine. This

argument is unavailing.

      When one of the responding detectives testified that these items were found in

the home, trial counsel did not object to the testimony.3 We therefore review this

enumeration of error under the plain error standard of review. Albright v. State, 354

Ga. App. 538, 546 (2) (841 SE2d 171) (2020) (“Because there was no

contemporaneous objection, this contention is subject only to plain error review.”).

“A finding of plain error requires a clear or obvious legal error or defect not

affirmatively waived by the appellant that must have affected the appellant’s

substantial rights, i.e., it affected the outcome of the trial court proceedings.”

(Citations and punctuation omitted.) Id.




      3
         Gray objected to a photograph of the scale with marijuana residue on the basis
of a lack of foundation, but withdrew the objection when the foundation was laid. He
also objected to a photograph of money found in the wall on the basis of relevance,
but made no objection to the officer’s prior testimony regarding the money being
found. Later in the trial, the trial court appeared to suggest that contemporaneous
objections had been made, but subsequently found in its order on the motion for new
trial that Gray did not object to the detective’s testimony on this evidence. We further
note that Gray does not argue that he properly objected.

                                           12
      Before the current Evidence Code became effective, “the concept of res gestae

provided that all the acts and circumstances surrounding the charged offense were

admissible even if they reflected upon the defendant’s character.” Satterfield v. State,

339 Ga. App. 15, 19 (1) (a) (792 SE2d 451) (2016). “This rule of admissibility has

been carried forward to the [current] Evidence Code under the concept of ‘intrinsic’

evidence, as opposed to ‘extrinsic’ evidence, i.e., evidence of ‘other crimes, wrongs,

or acts,’ which is subject to the admissibility requirements of OCGA § 24-4-404 (b).”

Id. Intrinsic evidence includes evidence that is necessary to complete the story of the

crime or inextricably intertwined with the evidence regarding the charged offense.

(Citation omitted.) Id.

      Evidence of other acts is inextricably intertwined with the evidence concerning

the charged offense if “it forms an integral and natural part of the witness’s accounts

of the circumstances surrounding the offenses for which the defendant was indicted.

And this sort of intrinsic evidence remains admissible even if it incidentally places

the defendant’s character at issue.” (Citation omitted.) Smith v. State, 307 Ga. 263,

271-272 (2) (c) (834 SE2d 1) (2019). During trial, the trial court found that the

subject evidence was “intricately intertwined” with the charged offenses. In its order

on the motion for new trial, the court found that the evidence was intrinsic evidence

                                          13
because it completed the story of the crime and was inextricably intertwined with the

evidence on the charged crimes in that it formed an integral and natural part of the

brothers’ accounts of the circumstances surrounding the charges.

      We conclude that the trial court did not err, much less commit plain error.

Dellan testified that the genesis of the confrontation at Gray’s home was a marijuana

sale in which Gray sold marijuana to Dellan’s friend, that he asked Gray to return the

friend’s money, and that he became involved in the dispute because he knew that

Gray had sold him a better quality of marijuana. According to Brandon, Gray

demanded that he and Dellan fight at Gray’s home because the “issue” (evidently, the

marijuana sale) did not concern Dellan. And the State’s theory of the case, as

presented in its opening and closing arguments, was that the incident stemmed from

an argument over marijuana, after which Gray baited Dellan into coming to his home

to fight before shooting him. Accordingly, we determine that the evidence of the

currency and scale with marijuana residue found at Gray’s home was inextricably

intertwined with the other evidence that the brothers provided about the shooting, and

that it partly advanced the State’s theory of the case and was necessary to complete

the story of the crime for the jury. See Priester v. State, __ Ga. __ (2) (__SE2d__)

(2020), Case No. S20A0444, slip op. at *2 (2) (witnesses’ testimony that the

                                         14
defendant engaged in the business of dealing drugs and that the business had slowed

“was an integral and natural part of their accounts of the circumstances surrounding

the shooting”); Smith, supra, 307 Ga. at 272 (2) (c) (witness’s statements regarding

the defendants’ drug use and possible drug sales were inextricably intertwined with

his testimony regarding the shooting, advanced the State’s theory that the shooting

was a culmination of drug-related robberies, and were necessary to complete the story

of the crime).4 Because Gray does not demonstrate plain error in the trial court’s

decision to admit the evidence at issue, this argument fails.

      4. Lastly, Gray contends that the cumulative effective of the trial court’s errors

and the ineffective assistance of counsel deprived him of a fair trial.

As discussed above, however, trial counsel did not render ineffective assistance, and

the trial court did not err in admitting the evidence of the scale with marijuana residue

and currency found inside Gray’s home. Because any presumed error discussed in

Division 2 did not harm Gray, this enumeration does not warrant reversal. Showers

v. State, 353 Ga. App. 754, 761 (2) (d) (839 SE2d 245) (2020) (rejecting the

      4
       Although Gray briefly mentions that the evidence was prejudicial, Gray does
not show that it was unfairly prejudicial. See Smith, supra, 307 Ga. at 273 (2) (c)
(evidence was not unfairly prejudicial because the State had some need for it, it gave
context as to why the series of events occurred, and the evidence was connected in
time with the series of incidents leading up to the shooting).

                                           15
defendant’s cumulative error argument where the trial court made a single error in

failing to give an accomplice jury charge but the error did not probably affect the

outcome of the trial).

      For the reasons discussed above, we affirm the judgment of conviction,

sentence, and the denial of Gray’s motion for new trial.

      Judgment affirmed. Mercier and Coomer, JJ., concur.




                                        16